                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION

UNITED STATES OF AMERICA         )
                                 )
                                 )
        v.                       )
                                 )                  Civil No. 3:21-cv-393
APPROXIMATELY $10,130 IN UNITED )
                                 )
STATES CURRENCY SEIZED FROM      )
NICHOLAS SMITH ON MARCH 18, 2021 )
AT THE CHARLOTTE-DOUGLAS         )
INTERNATIONAL AIRPORT            )

                VERIFIED COMPLAINT FOR FORFEITURE IN REM

      NOW COMES the United States of America, Plaintiff herein, by and through

William T. Stetzer, Acting United States Attorney for the Western District of North

Carolina, in a civil cause of forfeiture, and respectfully states the following:

                                  INTRODUCTION

      1.     This is a civil action in rem against $10,130 in United States currency

seized from Nicholas Smith (“Smith”) on March 18, 2021 at the Charlotte-Douglas

International Airport (the “Currency”).

      2.     After noticing the smell of marijuana on a checked bag in the airport’s

baggage room, law enforcement approached Smith, who was standing in the gate area

for his flight to Los Angeles with a co-traveler. Smith granted consent to search the

checked bag and his carry-on, and the Currency—packaged in rubber-banded bundles

and in denominations consistent with narcotics trafficking—was discovered. A drug

detection dog later positively alerted to the odor of narcotics on/from the Currency

after it was placed in an independent blind lineup.

      3.     Smith, a convicted felon with a lengthy history of drug-trafficking


                                   1
     Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 1 of 11
charges/arrests, has no known legitimate income since 2016 and could not offer a

plausible explanation of why he was traveling with roughly $10,000 or a plausible

explanation that the Currency was derived from a legitimate source. Further, Smith’s

travel history of purchasing (or having third-parties purchase for him) last minute,

one-way flights to/from Los Angeles (a known drug source location) is consistent with

an individual involved in drug trafficking.

      4.     Thus, the Currency is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

                            NATURE OF THE ACTION

      5.     Procedures for this action are mandated by 21 U.S.C. § 881, 18 U.S.C. §

983, 19 U.S.C. §§ 1602-1621, and, to the extent applicable, the Federal Rules of Civil

Procedure and accompanying Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions.

      6.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§

1345 and 1355. These statutes confer original jurisdiction to federal district courts of

all civil actions, suits, or proceedings commenced by the United States and any action

for the forfeiture of property incurred under any act of Congress.

      7.     Venue is proper pursuant to 28 U.S.C. § 1395 because the Currency was

seized in the Western District of North Carolina.




                                   2
     Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 2 of 11
       8.      The Currency has been seized and is now within the Western District of

North Carolina.

       9.      Based on the following facts, verified by Department of Homeland

Security, Homeland Security Investigations (“HSI”) Task Force Officer (“TFO”)

Stephen Brown, this action seeks the forfeiture of all right, title, and interest in the

Currency.

                       FACTS GIVING RISE TO FORFEITURE

The March 18, 2021 seizure

       10.     On March 18, 2021, Armani Smith and Nicholas Smith were traveling

from Charlotte-Douglas International Airport to Los Angeles, California on an

American Airlines flight.

       11.     That day, while in the Charlotte airport baggage room, 1 TFO Brown

noticed a suitcase emitting a moderate odor of marijuana. The suitcase’s airline

luggage tag indicated it belonged to Armani Smith and was destined for Los Angeles,

California (a known drug-source location) on American Airlines flight 425.

       12.     TFO Brown learned that Armani Smith had a co-traveler on the same

reservation named Nicholas Smith. The suitcase was detained and moved to the

boarding area of Gate A6 with TFO Brown and Special Agent Daniel Leal as they

went to locate Armani Smith and Nicholas Smith.

       13.     Upon entering the area, TFO Brown immediately observed two men

standing next to each other, and one of them men, after seeing TFO Brown and the


1 The baggage room is the area where checked baggage is sorted for flights prior to be sent out onto
the ramp and loaded onto aircraft.


                                    3
      Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 3 of 11
suitcase, signaled to his companion to look.

         14.    TFO Brown and SA Leal approached the men who identified themselves

as Armani Smith and Nicholas Smith.

         15.    Smith was wearing a sweatshirt advertising THC gummies.

         16.    TFO Brown interviewed Smith 2 and informed him that the suitcase

smelled of marijuana. TFO Brown asked Smith he smoked marijuana around the

suitcase.

         17.    Smith stated that he packed the suitcase, he had smoked marijuana

around the suitcase, and that “you can check it.”

         18.    TFO Brown further requested consent to search Smith’s shoulder bag,

which Smith granted.

         19.    Inside the shoulder bag, TFO Brown located rubber-banded stacks of

U.S. currency in multiple denominations.




2   SA Leal interviewed Armani Smith.


                                      4
        Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 4 of 11
      20.    Smith stated the currency in his shoulder bag totaled $9,000.

      21.    Smith stated that he had booked the airline reservation “yesterday” as

a one-way. However, only a small amount of loose clothing was being transported in

the suitcase, which did not appear consistent with cross-country travel.

      22.    When asked about the source of the currency, Smith stated that the cash

was connected to his savings and from a bank. When asked when he had withdrawn

the money from a bank, Smith said that he had “been withdrawing it for a while.”

      23.    Smith did not provide any further specifics or indicate that he could

provide documentation regarding his purported bank withdrawals (other than

stating he could show Cash App transactions), but did admit to prior felony narcotics

arrests.

      24.    Smith was advised the Currency was being seized, provided with a

seizure receipt, and had the seizure process explained to him. The suitcase was

returned to American Airlines and Smith and Armani Smith departed.

      25.    Thereafter, the Currency was placed into an independent lineup

consisting of six boxes. K9 Rambo, who is a properly trained and certified drug

detection canine, was deployed to conduct a sniff of the lineup. K9 Rambo positively

alerted to the odor of narcotics in the box containing the Currency seized from Smith.

      26.    The Currency, totaling $10,130, was transported to Loomis, where it

was counted and deposited into an account established to hold seized funds.

      27.    The Currency’s packaging in rubber-band bundles and denominations

(449 twenty-dollar bills, 1 fifty-dollar bill, and 11 hundred-dollar bills) are consistent




                                   5
     Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 5 of 11
with cash involved in drug trafficking.

Smith’s lack of legitimate income and alleged source of the funds.

      28.    Based on his driver’s license, Smith is believed to be a resident of South

Carolina, and records obtained from the South Carolina Department of Employment

and Workforce indicated that Smith’s last reported legitimate income was in the third

quarter of 2016 for $2,980.58.

      29.    With his administrative claim, Smith asserted that he is the owner of

multiple business, one of which sells used cars and the other selling French Bulldogs

(that “command between $8,000 and $12,000 per puppy”), and that he “was on my

way to buy/sell dogs requiring cash and was considering a deposit on a car if it was a

very good deal.”

      30.    Smith attached documentation he contends support these assertions,

consisting of pictures, registration certificates, a canine pregnancy test related to

French Bulldogs, and some car titles. However, except for one document, labeled a

bill of sale for a 2013 Buick Regal Premium from Prestigious Motorcars, LLC to

Nicholas Smith for $3,400, none of the documents appear to show any connection to

Smith or support his claim that the Currency represented earnings from legitimate

businesses (nor really does one document connected to Smith merely purporting to

show that he bought a car).

      31.    Moreover, had Smith been traveling to Los Angeles with legitimately-

earned currency to conduct legitimate business, the Government is not aware of (nor

has Smith provided) any reason why Smith would not simply utilize the much safer




                                   6
     Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 6 of 11
and commonplace alternative of depositing the Currency into a bank account upon

earning it and then withdrawing it in California should he either buy a dog or car

(assuming for argument’s sake that transaction was legitimate but somehow required

to be in cash).

Smith’s travel history

       32.    Smith indicated he purchased the airline ticket for the instant flight as

a last minute, one way flight.

       33.    Further, Smith’s additional travel history is likewise inconsistent with

someone making no known legitimate income, and instead, consistent with that of

someone involved in drug trafficking—multiple one-way, last minute flights to and

from California (commonplace among drug couriers/traffickers as narcotics cannot be

easily transported on a plane without being noticed by airport security screening):

   •   On 05/31/2019, Smith attempted one-way travel to LAX, however, the ticket
       was cancelled as it was suspected by American Airlines to have been purchased
       by fraud. The purchaser was third party in Salt Lake City, UT.

   •   On 07/05/2019, one-way ticket from LAX to Phoenix purchased three days prior
       to departure by a third-party in Oakland, CA.

   •   On 03/19/2020, one-way ticket from LAX to CLT purchased the same day as
       departure.

   •   On 10/19/2020, one-way ticket from LAX to CLT purchased three days prior to
       departure.

   •   On 12/29/2020, one-way ticket from CLT-LAX purchased the same day as
       departure.

   •   On 03/30/2021, one-way ticket from LAX-CLT purchased the same day as
       departure.




                                     7
       Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 7 of 11
   •   On 04/09/2021, one-way ticket from CLT-LAX purchased two days prior to
       departure.

Smith’s criminal history

       34.     Smith is a convicted felon (not drug-related) who has numerous felony

arrests for possession of controlled substances with intent to distribute (2009);

possession of cocaine and possession of heroin (2017); manufacturing, distribution, or

possession with the intent to distribute, schedule I(b)&(c) narcotics, LSD, and

schedule II cocaine, obtaining prescription drugs by fraud (misdemeanor), possession

of a controlled substance with intent to distribute (2018); and selling/furnishing

marijuana (2020).

             FIRST CLAIM FOR RELIEF – THE $10,130 IN CURRENCY
                            (21 U.S.C § 881(a)(6))

       35.     The United States incorporates by reference the allegations set forth in

Paragraphs 1 to 34 above as if fully set forth herein.

       36.     The $10,130 in Currency is subject to forfeiture pursuant to 21 U.S.C. §

881 (a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

       37.     Upon information and belief, the following persons may claim an

interest in the Currency seized on March 18, 2021:

       Nicholas Smith
       271 Pinehurst Street
       Spartanburg, SC 29302

       With courtesy copy to:


                                     8
       Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 8 of 11
      Daniel M. Smith, Esq
      San Diego Defenders
      585 Third Avenue
      Chula Vista, CA 91910

                  CONCLUSION AND PRAYER FOR RELIEF

      38.    By virtue of the foregoing, all right, title, and interest in the Currency

vested in the United States at the time of the commissions of the unlawful act giving

rise to forfeiture, 21 U.S.C. § 881(h), and has become and is forfeitable to the United

States.

      WHEREFORE, the United States of America respectfully prays the Court that:

      1.     A warrant for the arrest of the Currency be issued;

      2.     Due notice be given to all parties to appear and show cause why the
             forfeiture should not be decreed;

      3.     Judgment be entered declaring the Currency to be condemned and
             forfeited to the United States of America for disposition according to law;
             and

      4.     The United States be granted such other and further relief as this Court
             may deem just and proper, together with the costs and disbursements of
             this action, including but not limited to the expenses of maintenance and
             protection of the Currency as required by 28 U.S.C. § 1921.

      Respectfully submitted this 30th day of July, 2021.

                                        WILLIAM T. STETZER
                                        UNITED STATES ATTORNEY

                                        /s/ Seth Johnson
                                        J. Seth Johnson
                                        NC Bar No. 53217
                                        Assistant United States Attorney
                                        Suite 1650, Carillon Building
                                        227 West Trade Street
                                        Charlotte, North Carolina 28202



                                   9
     Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 9 of 11
                              Telephone: (704) 338-3159
                              Email: seth.johnson@usdoj.gov




                              10
Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 10 of 11
                                 VERIFICATION
      I declare under penalty of perjury that the factual information contained in the

foregoing Complaint is true and correct according to the best of my knowledge,

information, and belief.

      Executed   ontufrd^v of                 2027.




                                                        Stephen G. Brown
                                       Department of Homeland Security,
                                       Homeland Security Investigations




    Case 3:21-cv-00393-FDW-DCK Document 1 Filed 07/30/21 Page 11 of 11
